Name: Commission Decision 2004/449/EC of 29 April 2004 approving the residues monitoring plans submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in accordance with Council Directive 96/23/EC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  animal product;  European Union law;  European construction
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 155/86 COMMISSION DECISION of 29 April 2004 approving the residues monitoring plans submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in accordance with the Council Directive 96/23/EC (notified under document number C(2004) 1607) (Text with EEA relevance) (2004/449/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2 (3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57 thereof, Whereas: (1) Council Directive 96/23/EC of 29 April 1996 (1) lays down the measures to monitor certain substances and residues thereof in live animals and animal products, and provide that Member States shall submit residues monitoring plans to the Commission for approval; (2) The list setting out the information obligations in the veterinary domain as foreseen in the last paragraph of the Final Act of the Treaty of Accession (2), requires the New Member States to provide the Commission with all the necessary information at least 6 months in advance for the application of the Act from the date of accession, including residues monitoring plans as referred to in Chapter III section 2 of the list, in order to ensure the readiness of the new Member States to monitor certain substances and residues in live animals and animal products in accordance with Directive 96/23; (3) The new Member States were informed by letter dated 2 September 2003 of the need to provide the Commission with the residues monitoring plans in question; (4) The Czech Republic forwarded to the Commission, in a document dated 24 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 16 January and 20 February 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (5) Estonia forwarded to the Commission, in a document dated 29 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 16 December 2003 and 1 March 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (6) Cyprus forwarded to the Commission, in a document dated 27 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 4 February and 14 March 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; moreover, Cyprus has provided additional guarantees with respect to laboratory capacity on 23 March 2004; (7) Latvia forwarded to the Commission, in a document dated 1 November 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 10 January and 2 March 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (8) Lithuania forwarded to the Commission, in a document dated 30 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 14 January and 26 February 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (9) Hungary forwarded to the Commission, in a document dated 1 November 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 19 January and 1 March 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (10) Malta forwarded to the Commission, in a document dated 28 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 3 February and 1 March 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (11) Poland forwarded to the Commission, in a document dated 18 November 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 27 January and 26 February 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (12) Slovenia forwarded to the Commission, in a document dated 30 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by three documents dated 9 January, 30 January and 29 February 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (13) Slovakia forwarded to the Commission, in a document dated 31 October 2003, a plan specifying the national measures to be implemented during 2004 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by two documents dated 7 January and 27 February 2004, in accordance with the request of the Commission, bringing it into line with the requirements of Directive 96/23/EC; (14) Examination of these plans has shown that they comply with Directive 96/23/EC, and in particular Articles 5 and 7 thereof; accordingly, they should be approved; (15) The Standing Committee on the Food Chain and Animal Health was informed about the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 The monitoring plans for the detection of the residues and substances listed in Annex I to Directive 96/23/EC in live animals and animal products submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia are approved. Article 2 Each Member State shall adopt the laws, regulations and administrative provisions necessary to implement their residues monitoring plan as referred to in Article 1. They shall immediately inform the Commission thereof. Article 3 The Decision shall apply subject to and as from the date of entry into force of the 2003 Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 125, 29.4.1996. (2) OJ L 236, 23.9.2003, p. 961.